Citation Nr: 1611390	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  08-04 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1964 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This issue was previously before the Board on two occasions.  Most recently, the Board denied this claim in a July 2015 decision.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In January 2016, his representative and VA's Office of General Counsel, representing the Secretary, filed a Joint Motion for Remand (JMR) asking the Court to vacate the Board's decision and remand the claim for readjudication in compliance with directives specified.  The Court granted the JMR and the issue has returned to the Board.  

The issue of entitlement to service connection for residuals of resection of the small intestine, claimed as secondary to medication for service-connected migraine headaches has been raised by the record in the Veteran's VA Form 9 filed February 2008, in addition to being referred back in the July 2015 remand, but has still not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  His compensable service-connected disabilities are: migraine headaches, rated as 50 percent disabling since August 2007; tinnitus, rated as 10 percent disabling since 1985; and lumbar degenerative disease/osteoporosis, rated as 10 percent disabling since April 2006.  He also has noncompensable disabilities of right ear hearing loss, severe anemia, and residuals of multiple fractures of the nose.  The combined disability rating for service-connected disabilities is 60 percent and therefore, he does not meet the schedular criteria of a combined rating of 70 percent or more for an award of TDIU.  See 38 C.F.R. § 4.16(a).

However, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability. 38 C.F.R. § 4.16(b).

The January 2016 JMR concluded that the Board did not provide an adequate statement of reasons and bases in its prior denial of this claim.  Specifically, it noted that the Board did not address the effects of the Veteran's service-connected tinnitus in its analysis and therefore, did not properly assess the combined effects of all of the Veteran's service-connected disabilities.  

There is an October 2012 VA general medical examination of record.  The examiner commented on the effects on employment that the Veteran's service-connected migraines had, as well as his (at the time) nonservice-connected lumbar back condition.  Comment was even made about the combined effect of these conditions on employment.  However no consideration was given to the Veteran's other service-connected disabilities, including his tinnitus.  

As such, the Board concludes that remand is needed for an addendum opinion from this VA examiner that properly considers the combined effect of all of the Veteran's service-connected disabilities and the resulting functional impairment.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file. 

2. Then, send the claims file back to examiner who performed the October 2012 VA General Medical examination (or other suitable examiner) for an addendum opinion.  The claims file, including a copy of this remand, must be reviewed by the examiner, and she should indicate that such review occurred.  

Following review of all relevant evidence in the claims file, the examiner is asked to comment on the level of functional impairment caused solely by the Veteran's service-connected disabilities when considered in the aggregate.  

The Veteran is service connected for migraine headaches, rated as 50 percent disabling since August 2007; tinnitus, rated as 10 percent disabling since 1985; and lumbar degenerative disease/osteoporosis, rated as 10 percent disabling since April 2006.  He also has noncompensable service-connected disabilities of right ear hearing loss, severe anemia, and residuals of multiple fractures of the nose.  Thus the comment is needed regarding the cumulative effect on functional impairment these disabilities cause the Veteran.  

A complete rationale for any opinion expressed must be provided.

If the examiner who performed the October 2012 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined.

3. After review of the addendum provided, the RO should refer the claim to the Director of Compensation and Pension Services for consideration of whether the Veteran is entitled to TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).

4. Thereafter, readjudicate the claim.  If the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and provide an opportunity for the Veteran to respond.  The case should then be returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






